 



[logoex10-14.jpg]

 

December 30, 2013       Mr. Jeff Glasse   Chief Executive Officer   Kogeto, Inc.
RE: Kogeto, Inc. 51 Wooster Street (Formerly Northeast Automotive Holdings,
Inc.) New York, New York 10013  

 

Dear Mr. Glasse,

 

This letter serves to memorialize the agreement entered into between us whereby
Kogeto, Inc. (formerly, Northeast Automotive Holdings, Inc.), a Nevada
corporation (“Kogeto” or the “Company”) retains Baytree Capital Partners LLC, a
Delaware limited liability company (the “Consultant”) as the Company’s exclusive
financial advisor (with the exception of such other parties Baytree may as we
may from time to time exclude) for a period of twenty-four (24) months to
perform business and financial consulting services for the Company. This
agreement is intended to be executed at the closing of the acquisition of
Kogeto, Inc. (“Kogeto”) by Northeast Automotive Holdings, Inc. As part of its
duties, the Consultant shall, on written request of the Company, provide advice
and guidance in the following areas:

 

1.          Assist the Company in long-term financial planning, and expansion;

 

2.          Review and assist in the preparation of budgets and financial
forecasts prepared by employees of the Company as requested;

 

3.          Review internal and other financial statements prepared by employees
or consultants to the Company as requested;

 

4.          Assist management and its counsel in negotiating any proposed equity
or debt financing, whether such financing involves conventional institutional
loans or public or private offerings of securities;

 

5.          Assist management and others in the preparation of presentations;

 

6.          Work with the Company’s counsel and auditors in conjunction with the
preparation of any documentation referred to above or any financing negotiations
and preparation referred to above;

_______________________________________________________________________________________________

Baytree Capital Partners LLC

135 East 57th Street

24th Floor

New York, New York 10022

 

 

 

 

Kogeto, Inc.

December 30, 2013

Page 2

 

7.          Provide advice to the Company’s management concerning proposed
agreements;

 

8.          If requested by the Company, communicate, correspond and negotiate
on behalf of the Company with regard to the potential acquisition or sale of
other businesses and entities; and

 

9.          If requested, evaluate the financial condition and review the
financial information supplied relating to the business’ entities referred to in
Section 8 above.

 

In addition, as part of its duties, the Consultant agrees to consult with the
Company as regards the following:

 

1.          Although we do not engage in the practice of investor relations or
public relations, we will act as your agent in that we will be allowed to
interface with the Company’s investor and public relations firms with regard to
communications and presenting the Company to the investment community;

 

2.          Although we do not engage in the practice of law, the Consultant
will provide advice to the Company with respect to its proposed filings with the
Securities and Exchange Commission; as requested.

 

Notwithstanding the foregoing, the Consultant’s Managing Member, Michael
Gardner, shall not be obligated to attend any meetings outside of its offices or
prepare any written reports, documents or responses. All services shall be
performed by the Consultant from its offices in New York State.

 

As compensation for the services provided by Consultant, in addition to the
warrants described below, at the start of each six (6) month period during the
term hereon, the Company shall issue to Consultant 100,000 shares of the
Company’s common stock (the “Bi-annual Fee”); provided that, if the current
market value for such shares is less than $75,000 at the time of issuance, the
Company shall issue to Consultant such number of additional shares of common
stock necessary to make the vale of the Bi-annual Fee equal to $75,000 (with the
current market value for the Company’s common stock calculated as the average
closing price for the Company’s common stock for the 30 trading days prior to
the payment of the Bi-annual Fee. The shares issued to Consultant in payment of
the Bi-annual Fee are hereby granted a Registration Rights to be offered
participation in any appropriate registration by The Company (“Piggy Back”
Registration Rights). In the event of a secondary or follow-on offering of the
Company’s common stock, Consultant agrees to execute a market standoff agreement
as executed by the officers, directors and 5% shareholders of the Company. The
Company shall pay for any expenses incurred by the Consultant pursuant to this
Agreement, except that any expenses, alone or in the aggregate, over $5,000
shall be approved by the Company in advance.

 

2

 

 

Kogeto, Inc.

December 30, 2013

Page 3

 

The Company may not terminate this Agreement for a period of twenty-four (24)
months from the date hereof except if the Consultant willfully refuses to
perform services required by this Agreement and the Company has first given the
Consultant 60 days’ written notice of such willful refusal and in connection
with such notice, supplies the Consultant with detailed documentation concerning
this willful refusal. This Agreement shall terminate after 24 months unless
renewed in writing by the parties hereto. In the event that after receipt of
such notice, the Consultant willfully fails to perform reasonable services
requested, this Agreement shall expire at the expiration of such 60-day period.
Notwithstanding any termination of this Agreement for any reason, all
compensation paid to Consultant hereunder, including but not limited to
warrants, stock and other compensation issued to the Consultant, shall be deemed
to have been fully earned by the Consultant and the Consultant shall not be
required to refund any such compensation.

 

In addition, as payment for services already performed by Consultant, the
Consultant shall be granted a warrant to purchase 4,250,000 shares of the
Company’s common stock at an exercise price of thirty-two ($0.32) cents per
share, with such warrants valid for a period of five (5) years from issuance;
provided that, the right to exercise the warrant shall not vest for a period of
six (6) months from the date hereof and in the event of a rightful termination
of this Agreement by the Company during such six (6) month period, the warrant
shall be deem to have expired without exercise. Such warrant shall include a
customary provision for a cashless exercise. A copy of said warrant is Exhibit I
to this Agreement. Please furnish warrant.

 

Any controversy, dispute or claim arising out of or relating to this agreement,
or its interpretation, application, implementation, breach or enforcement which
the parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in New York, NY, (unless the parties agree in writing to a different
location) before a single arbitrator in accordance with the rules of the
American Arbitration Association then in effect. In any such arbitration
preceding the parties agree to provide all discovery deemed necessary by the
arbitrator. The decision and award made by the arbitrator shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof.

 

As agreed upon indemnification agreement is included as Exhibit II.

 

This Agreement and any dispute, disagreement, or issue of construction or
interpretation arising hereunder whether relating to its execution, its
validity, the obligations provided therein or performance shall be governed or
interpreted according to the laws of the State of New York.

 

If the foregoing is acceptable to you, please execute a copy and return it to
me.

 

Very truly yours,

 

Michael Gardner, Managing Member

 

We hereby agree to the contents of the foregoing letter agreement.

 

3

 

 

Kogeto, Inc.

December 30, 2013

Page 4

 

    Kogeto, Inc.       Date: December 30, 2013 By: /s/ Jeff Glasse          
Jeff Glasse, Chief Executive Officer

 

4

 

 

ANNEX A

 

Kogeto, Inc.

(formerly, Northeast Automotive Holdings, Inc.)

51 Wooster Street

New York, New York 10013

 

Baytree Capital Partner LLC

135 East 57th Street, 24th Floor

New York, NY 10022

 

Gentlemen:

 

In connection with the engagement of Baytree Capital Partners LLC (“Baytree”) to
advise and assist the undersigned (together with its affiliates and
subsidiaries, referred to as the “Company”) with the matters set forth in the
Agreement, dated December ___, 2013, between the Company and Baytree (the
“Agreement”), in the event that Baytree becomes involved in any capacity in any
claim, suit, action, proceeding, investigation or inquiry (including, without
limitation, any shareholder or derivative action or arbitration proceeding)
(collectively, a “Proceeding”) in connection with any matter in any way relating
to or referred to in the Agreement or arising out of the matters contemplated by
the Agreement, including, without limitation, related services and activities
prior to the date of the Agreement, the Company agrees to indemnify, defend and
hold Baytree harmless to the fullest extent permitted by law, from and against
any losses, claims, damages, liabilities and expenses in connection with any
matter in any way relating to or referred to in the Agreement or arising out of
the matters contemplated by the Agreement, including, without limitation,
related services and activities prior to the date of the Agreement, except to
the extent that it shall be determined by a court of competent jurisdiction in a
judgment that has become final in that it is no longer subject to appeal or
other review that such losses, claims, damages, liabilities and expenses
resulted solely from the gross negligence or willful misconduct of Baytree. In
addition, in the event that Baytree becomes involved in any capacity in any
Proceeding in connection with any matter in any way relating to or referred to
in the Agreement or arising out of the matters contemplated by the Agreement,
the Company will reimburse Baytree for its legal and other expenses (including
the cost of any investigation and preparation) as such expenses are incurred by
Baytree in connection therewith. If such indemnification were not to be
available for any reason, the Company agrees to contribute to the losses,
claims, damages, liabilities and expenses involved (i) in the proportion
appropriate to reflect the relative benefits received or sought to be received
by the Company and its stockholders and affiliates and other constituencies, on
the one hand, and Baytree, on the other hand, in connection with the matters
contemplated by the Agreement or (ii) if (but only if and to the extent) the
allocation provided for in clause (i) is for any reason held unenforceable, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and its
stockholders and affiliates and other constituencies, on the one hand, and the
party entitled to contribution, on the other hand, as well as any other relevant
equitable considerations. The Company agrees that for the purposes of this
paragraph the relative benefits received, or sought to be received, by the
Company and its stockholders and affiliates and other constituencies, on the one
hand, and the party entitled to contribution, on the other hand, in connection
with the matters contemplated by the Agreement shall be deemed to be in the same
proportion that the total value received or paid or contemplated to be received
or paid by the Company or its stockholders or affiliates and other
constituencies, as the case may be, as a result of or in connection with the
matters (whether or not consummated) for which Baytree has been retained to
perform financial services bears to the fees paid to Baytree under the
Agreement; provided, that in no event shall the Company contribute less than the
amount necessary to assure that Baytree is not liable for losses, claims,
damages, liabilities and expenses in excess of the amount of fees actually
received by Baytree pursuant to the Agreement. Relative fault shall be
determined by reference to, among other things, whether any alleged untrue
statement or omission or any other alleged conduct relates to information
provided by the Company or other conduct by the Company (or its employees or
other agents), on the one hand, or by Baytree, on the other hand. The Company
will not settle any Proceeding in respect of which indemnity may be sought
hereunder, whether or not Baytree is an actual or potential party to such
Proceeding, without Baytree’s prior written consent if any admission of
wrong-doing, negligence or improper activity of any kind of Baytree is a part of
such settlement. Baytree shall not settle any action or preceding which
settlement requires the Company (or any insurance company providing coverage to
the Company) to pay any sums of money or property (including issuing any
securities) without the express written consent of the Company. For purposes of
this Indemnification Agreement, Baytree shall include Baytree Capital Partners
LLC, Baytree Capital Associates LLC, any of theirs affiliates, each other
person, if any, controlling Baytree or any of its affiliates, their respective
officers, current and former directors, employees and agents, and the successors
and assigns of all of the foregoing persons. The foregoing indemnity and
contribution agreement shall be in addition to any rights that any indemnified
party may have at common law or otherwise.

 

 

 

 

The Company agrees that neither Baytree nor any of its affiliates, officers,
directors, agents, employees or controlling persons shall have any liability to
the Company or any person asserting claims on behalf of or in right of the
Company in connection with or as a result of either Baytree’s engagement under
the Agreement or any matter referred to in the Agreement, including, without
limitation, related services and activities prior to the date of the Agreement,
except to the extent that it shall be determined by a court of competent
jurisdiction in a judgment that has become final in that it is no longer subject
to appeal or other review that any losses, claims, damages, liabilities or
expenses incurred by the Company resulted solely from the gross negligence or
willful misconduct of Baytree in performing the services that are the subject of
the Agreement.

  

THIS INDEMNIFICATION AGREEMENT AND ANY CLAIM, COUNTERCLAIM OR DISPUTE OF ANY
KIND OR NATURE WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATING TO THIS
AGREEMENT (“CLAIM”), DIRECTLY OR INDIRECTLY, SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EXCEPT AS SET FORTH BELOW,
NO CLAIM MAY BE COMMENCED, PROSECUTED OR CONTINUED IN ANY COURT OTHER THAN THE
COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WHICH
COURTS SHALL HAVE EXCLUSIVE JURISDICTION OVER THE ADJUDICATION OF SUCH MATTERS,
AND THE COMPANY AND BAYTREE CONSENT TO THE JURISDICTION OF SUCH COURTS AND
PERSONAL SERVICE WITH RESPECT THERETO. THE COMPANY HEREBY CONSENTS TO PERSONAL
JURISDICTION, SERVICE AND VENUE IN ANY COURT IN WHICH ANY CLAIM ARISING OUT OF
OR IN ANY WAY RELATING TO THIS AGREEMENT IS BROUGHT BY ANY THIRD PARTY AGAINST
BAYTREE OR ANY INDEMNIFIED PARTY. THE COMPANY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING OR CLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT. THE COMPANY AGREES THAT
A FINAL JUDGMENT IN ANY PROCEEDING OR CLAIM ARISING OUT OF OR IN ANY WAY
RELATING TO THIS AGREEMENT BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND
BINDING UPON THE COMPANY AND MAY BE ENFORCED IN ANY OTHER COURTS TO THE
JURISDICTION OF WHICH THE COMPANY IS OR MAY BE SUBJECT, BY SUIT UPON SUCH
JUDGMENT.

 

  Very truly yours,       /s/ Jeff Glasse       Jeff Glasse, Chief Executive
Officer

 

 

